DETAILED ACTION
Examiner note
It is worth noting by the Examiner that the title of the claimed invention filed on the Application Data Sheet was submitted in German, and as such, the resulting title of the publication of the application (US-2020-0300291) was also published in German.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments
The Examiner notes the amendments to the claims, specification, and drawings filed on January 16th, 2019. The amendments to the claims and specification have been accepted, however, the drawings are considered unacceptable as indicated in the below section.
Drawings
The drawings were received on January 16th, 2019.  These drawings are unacceptable.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the text of “Fig. 1A” that is within Fig. 2E on sheet 2 of the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seal lip (24) that is claimed to be aligned in parallel with the outer truncated cone regions (22, 23) as claimed in claim 15 must be shown or the feature canceled from the claim.  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 11, 12, and 16, the claims have limitations directed towards the truncated cone regions being arranged within a specific angle range relative to the base region. With respect to claims 5, 11, and 12, there is antecedent basis for two inner truncated cone regions of the holding ring, as well as an outer truncated cone region of the seal ring. It is unclear which truncated cone region or regions are to be arranged in this manner. For the purpose of examination, the Examiner has interpreted these limitations as being directed to any of the truncated cone regions. Claim 6 is rejected under 35 U.S.C. 112(b) as it is dependent from claim 5.
Claim 7 first recites a sealing apparatus as part of an intended use for a seal ring in lines 1-2. However, claim 7, goes on to set forth a plurality of details directed to the sealing apparatus, as well as positively reciting a groove of a holding ring of the sealing apparatus at least in line 4. It is therefore unclear from the claim whether the Applicant is intending to claim the subcombination of the seal ring, or the combination of the sealing apparatus comprising a holding ring and a seal ring. For the purpose of examination, the Examiner has interpreted the claim as being directed towards the subcombination of the seal ring, given the preamble of claim 7. Claim 14 is rejected under 35 U.S.C. 112(b) as it is dependent from claim 7.
	Claim 13 is dependent upon cancelled claim 8 and it is unclear as to which submitted claim the Applicant is intending claim 13 to depend from as the preamble of claim 13 could be directed to any of claims 1-6, 11-12, 15-16, however there is antecedent basis to claim 9, in that claim 13 recites the limitation of a construction machine. For the purposes of examination, the Examiner has interpreted claim 13 as being dependent from claim 9.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13, which has been interpreted to be dependent upon claim 9, does not include all of the limitations of claim 9, as the preamables of both claims do not match, nor does claim 13 further limit claim 9, as the only element of claim 13 simply states a type of large construction machine that the sealing apparatus may be used for.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11-12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadr et al. (US 6,089,574; hereinafter Sadr).
Regarding claim 1, Sadr discloses a sealing apparatus (10 Fig. 1-3) for sealing a ball joint of a kingpin (wherein the sealing apparatus is capable of sealing a ball joint of a kingpin) comprising at least one holding ring (first skirt portion 18 Fig. 1-2) and at least one seal ring (14 Fig. 1-3), wherein the seal ring is provided at least partially within a groove (wherein the groove is wall surface 40 Fig. 1, having a first interlocking element 42 and a plurality of ribs 44 and it can be seen in Fig. 2-3 that the seal ring is inserted and at least partially within the groove) of the holding ring; and wherein the groove is provided in a radially inwardly disposed region of the holding ring (it can be seen in Fig. 1 that the groove is provided in a radially inwardly disposed region of the holding ring).
Regarding claim 2, Sadr discloses wherein the groove comprises at least two inner truncated cone regions (see annotated Fig.1 below showing two inner truncated cone regions) that are aligned in parallel with one another (see annotated Fig. 1), with the seal ring comprising correspondingly arranged outer truncated cone regions (see annotated Fig. 2 below).

    PNG
    media_image1.png
    456
    844
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    323
    555
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 3, Sadr discloses wherein the first inner truncated cone regions of the holding ring are encompassed by at least two second inner truncated cone regions (see annotated Fig. 1) that are aligned in parallel with the first inner truncated cone regions (see annotated Fig. 1).
Regarding claim 4, Sadr discloses wherein the seal ring comprises a seal lip that is aligned parallel with its outer truncated cone regions (see annotated Fig. 3 below).

    PNG
    media_image3.png
    478
    804
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 5, Sadr discloses wherein the truncated cone regions are arranged at an angle of 90⁰-140⁰ to a base region of the holding ring or to a base of the seal ring (it can be seen 

    PNG
    media_image4.png
    504
    780
    media_image4.png
    Greyscale

Annotated Figure 4

    PNG
    media_image5.png
    546
    676
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 7, Sadr discloses a seal ring (14 Fig. 1-3) having at least one truncated cone region (see Annotated Fig. 2) arranged thereat for use in a sealing apparatus (the seal ring is a part of a seal apparatus 10 in Fig. 1-3), wherein the sealing apparatus is for sealing a ball joint of a kingpin (the seal ring is capable of being used in a sealing apparatus to seal a ball joint of a king pin) comprising at least one holding ring and the seal ring (it can be seen in Fig. 1-2 that the seal ring is capable of being used in a sealing apparatus that has a hold ring 18), wherein the seal ring is provided at least partially within a groove of the holding ring (the seal ring is capable of being at least partially provided in a groove of a holding ring, as is shown in Fig. 2-3) and wherein the groove is provided in a radially inwardly disposed region of the holding ring
Regarding claim 11, Sadr discloses wherein the truncated cone regions are arranged at an angle of 105⁰-125⁰ to the base region of the holding ring or to the base region of the seal ring (it can be seen in Annotated Fig. 4 and 5 that the inner and outer truncated cone regions are arranged at angles between 105⁰-125⁰ relative to base regions of the holding ring and seal ring, respectively).
Regarding claim 12, Sadr discloses wherein the truncated cone regions are arranged at an angle of 115⁰ ± 5⁰ to the base region of the holding ring or to the base region of the seal ring (it can be seen in Annotated 5 that the outer truncated cone regions are arranged at an angle between 115⁰ ± 5⁰).
Regarding claim 14, Sadr discloses wherein the seal ring has two truncated cone regions (it can be seen in Annotated Fig. 2 that the seal ring has two truncated cone regions).
Regarding claim 15, Sadr discloses wherein the seal ring comprises a seal lip that is aligned in parallel with its outer truncated cone regions (see Annotated Fig. 3).
Regarding claim 16, Sadr discloses wherein the truncated cone regions are arranged at an angle of 90⁰-140⁰ to a base region of the holding ring or to a base of the seal ring (it can be seen in Annotated Fig. 4 and 5 that the inner and outer truncated cone regions are arranged at angles between 90⁰-140⁰ relative to base regions of the holding ring and seal ring, respectively).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sadr in view of Essi et al. (US 5,318,480; hereinafter Essi).
Regarding claim 6, Sadr discloses wherein the holding ring is coupleable to a socket (wherein the holding ring has a clamp 30 Fig. 3 that would couple the holding ring to the socket).
Sadr does not teach that the base region of the holding ring has feed-throughs in order to couple the base ring to the socket.
Essi does teach of a similar sealing apparatus having a base region (represented as flange 40 in Fig. 1, 4 of Essi) of a holding ring (represented as boot 20 in Fig. 1 of Essi) having feed-throughs (52 Fig. 1, 2, 4 of Essi), which are used to couple the holding ring to a socket (10 Fig. 1, 4 of Essi) by way of fasteners (60 Fig. 1 of Essi) and retaining ring (50 Fig. 1-4 of Essi).
It would be prima facie obvious to one of ordinary skill in the art prior to effective filing date of the claimed invention to modify Sadr with the teaching of Essi to provide feedthroughs in the base ring of Essi. By simply having the shoulder (68 Fig. 4 of Sadr) of the base region (which is indicated in Annotated Fig. 4) extend further outward when manufacturing the holding ring, .
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Turck et al. (US 6,276,702; hereinafter Turck) in view of Sadr.
Regarding claim 9, Turk discloses a wheel suspension (10 Fig. 1-3 of Turck) for a large construction machine (wherein the wheel suspension is capable of being used in a large construction machine), having at least one sealing apparatus (48 Fig. 2 of Turck), wherein the sealing apparatus is for sealing a ball joint (it can be seen in Fig. 2 that the sealing apparatus is for sealing a ball joint) of a kingpin (further, the sealing apparatus would be capable of sealing a ball joint of a kingpin).
Turck does not disclose that the sealing apparatus comprises at least one holding ring and at least one seal ring, wherein the seal ring is provided at least partially within a groove of the holding ring; and wherein the groove is provided in a radially inwardly disposed region of the holding ring.
Sadr does disclose of a sealing apparatus having at least one holding ring (first skirt portion 18 Fig. 1-2 of Sadr) and at least one seal ring (14 Fig. 1-3 of Sadr), wherein the seal ring is provided at least partially within a groove (wherein the groove is wall surface 40 Fig. 1 of 
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Turck with the teaching of Sadr, to replace one well known sealing apparatus with another. By simply replacing the sealing apparatus of Turck with the sealing apparatus of Sadr, one would have a wheel suspension with a sealing apparatus having all of the claimed limitations. One would be motivated to do as such as the sealing apparatus of Sadr would allow for more secure engagement of the sealing apparatus to the ball joint and the socket of the ball joint by means of the clamps (30, 32 Fig. 3 of Sadr). Further, one would have a more secure connection by means of the lobes (58 Fig. 1-3 of Sadr), which would allow for a tighter friction fit of the seal to the neck of the socket when the lobes are compressed and squished by the clamp. 
Regarding claim 13, the combination of Turck and Sadr would be capable of being used for a large construction machine wherein the construction machine is a dump truck.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678